     Case 2:17-cv-01559-APG-BNW Document 92
                                         91 Filed 06/19/20
                                                  06/16/20 Page 1 of 3



 1 James J. Pisanelli, Esq. (Nevada Bar #4027)
     jjp@pisanellibice.com
 2 Debra L. Spinelli, Esq. (Nevada Bar #9695)
 3 dls@pisanellibice.com
     M. Magali Mercera, Esq. (Nevada Bar #11742)
 4 mmm@pisanellibice.com
     PISANELLI BICE PLLC
 5 400 South 7th Street, Suite 300
     Las Vegas, Nevada 89101
 6 Telephone: 702.214.2100
 7 Facsimile: 702.214.2101
 8 Jessica L. Everett-Garcia, Esq. (AZ #018359)
     JEverettGarcia@perkinscoie.com
 9 John H. Gray, Esq. (AZ #028107)
10 JGray@perkinscoie.com
     Nathan R. Kassebaum, Esq. (AZ #030646)
11   NKassebaum@perkinscoie.com
     (admitted pro hac vice)
12   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
13   Phoenix, Arizona 85012-2788
14   Telephone: 602.351.8000
     Facsimile: 602.648.7000
15
     Attorneys for Defendant and Counterclaimant Bally
16 Gaming, Inc.
17                             UNITED STATES DISTRICT COURT

18                                        DISTRICT OF NEVADA

19
      NEW VISION GAMING AND                               Case No. 2:17-cv-1559-APG-PAL
20    DEVELOPMENT, INC., a Massachusetts
      corporation,
21                                                        STIPULATION AND [PROPOSED]
                             Plaintiff,                   ORDER TO MODIFY CASE
22                                                        CAPTION
             v.
23
      BALLY GAMING INC., dba BALLY
24    TECHNOLOGIES, a Nevada corporation,
25                      Defendant.
26
27
28
     Case 2:17-cv-01559-APG-BNW Document 92
                                         91 Filed 06/19/20
                                                  06/16/20 Page 2 of 3



 1           Defendant Bally Gaming Inc. and Plaintiff New Vision Gaming and Development, Inc.

 2   (collectively, the “Parties”), by and through their undersigned counsel of record, stipulate and

 3   agree as follows:

 4           1.     Bally Gaming Inc. recently changed its name to SG Gaming, Inc. (See Decl. of

 5   John L. Cuddihy ¶ 2 attached as Exhibit A.)

 6           2.     The change was in name only; Defendant’s corporate structure has not changed,

 7   and no material assets were transferred. (Id. ¶ 2.)

 8           3.     While Bally Gaming Inc. did business as Bally Technologies, SG Gaming, Inc.

 9   intends to discontinue that practice. (Id. ¶ 4.)

10           4.     A change in the official caption is thus necessary to reflect Defendant’s current

11   name.

12           5.     Accordingly, the Parties respectfully request an order modifying the official case

13   caption to replace “Bally Gaming Inc.” with “SG Gaming, Inc., fka Bally Gaming Inc.” A

14   proposed revised caption is attached to this stipulation as Exhibit B.

15           6.     This stipulation is made in good faith and not for purposes of delay.

16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:17-cv-01559-APG-BNW Document 92
                                         91 Filed 06/19/20
                                                  06/16/20 Page 3 of 3



 1    Dated: June 16, 2020                       Dated: June 16, 2020
 2    ANDERSEN & BROYLES, LLP                    PERKINS COIE LLP
 3
      By:    s/ Karl Andersen                    By:     s/ John H. Gray
 4     Karl Andersen, Esq.                        Jessica L. Everett-Garcia, Esq. (admitted pro
       5550 Painted Mirage Road, Suite 320        hac vice)
 5     Las Vegas, Nevada 89149                    John H. Gray, Esq. (admitted pro hac vice)
                                                  Nathan R. Kassebaum, Esq. (admitted pro
 6    Attorney for Plaintiff                      hac vice)
                                                  PERKINS COIE LLP
 7                                                2901 North Central Avenue, Suite 2000
                                                  Phoenix, Arizona 85012-2788
 8
                                                     and
 9
                                                     James J. Pisanelli, Esq., Bar #4027
10                                                   Debra L. Spinelli, Esq., Bar #9695
                                                     M. Magali Mercera, Esq., Bar #11742)
11                                                   PISANELLI BICE PLLC
                                                     400 South 7th Street, Suite 300
12                                                   Las Vegas, NV 89101
13                                               Attorneys for Defendant and Counterclaimant
14                                               Bally Gaming, Inc.

15
16                                           ORDER

17
              IT IS SO ORDERED.
18
19
                                             ______________________________________
20                                           UNITED STATES DISTRICT JUDGE
21                                                   June 18, 2020
                                             DATED:__________________________
22
23
     148133806.3
24
25
26
27
28
                                               -2-
